Willson, Judge.
It was not error to overrule the motion in arrest of judgment. There is no material variance between the complaint and the information, and there is no material defect in the verdict.
Whether or not the defendant, at the time he carried the pistol, was “a person traveling” was a question of fact for the determination of the jury, and this issue was fully and fairly submitted to the. jury by the charge of the court. We are of the opinion that the evidence warranted the jury in finding against the defendant upon said issue. It was shown that at the time defendant carried the pistol he was fleeing from the officers of the law to evade arrest. It is not the intention of the law to license fugitives from justice to carry arms. They are not “persons traveling,” within the meaning of the exception in the statute.
There is no proof in the record of the venue of the offense, and, therefore, the conviction must be set aside. This error is confessed by the Assistant Attorney General. The judgment is reversed and the cause remanded.

Reversed and remanded.